                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


COOL SPRINGS FINANCIAL GROUP,                      )
LLC, and JESSE A. LEE,                             )
                                                   )
Plaintiffs,                                        )
                                                   )
v.                                                 )           Case No. 3:19-cv-0964
                                                   )           Judge Aleta A. Trauger
ANDREW S. ALBRIGHT and                             )
ALLIANCE LIFE USA, INC. d/b/a                      )
NATIONAL AGENTS ALLIANCE,                          )
                                                   )
Defendants.                                        )
                                                   )

                                         MEMORANDUM

        Andrew S. Albright and Alliance Life USA, Inc. (“Alliance”) have filed a Motion to

Dismiss (Docket No. 29), to which Cool Springs Financial Group, LLC (“CSFG”) and Jesse A.

Lee have filed a Response (Docket No. 33), and Albright and Alliance have filed a Reply (Docket

No. 35). For the reasons set out herein, the motion will be denied.

                                        I. BACKGROUND 1

        CSFG is a company based in Williamson County, Tennessee that sells life insurance-based

financial products. (Docket No. 25 ¶¶ 2, 15.) Lee, at all times relevant to this case, was an

Executive Vice President of CSFG. (Id. ¶ 4.) CSFG has developed a market niche for itself offering

“structured premium-financed life insurance strategies”—in other words, life insurance policies

for which the premiums are paid with borrowed money. (Id. ¶ 15.) CSFG claims that the products

it sells—that is, life insurance policies bundled with loans—allow its clients to obtain life insurance



1
  Unless otherwise indicated, these facts come from the First Amended Complaint and are treated as true
for the purposes of the Motion to Dismiss.



     Case 3:19-cv-00964 Document 36 Filed 04/29/20 Page 1 of 19 PageID #: 298
“with minimal cash outlay or even no cash outlay and with minimal risk.” (Id.) CSFG makes this

possible “by procuring life insurance policies which have terms that coordinate with advantageous

financing procured from banks at rates and upon terms that coordinate with the terms of the

policies.” (Id.) CSFG’s “unique and proprietary methods provide structured premium-financed

solutions not seen in the general [marketplace].” (Id. ¶ 16.)

       In order for CSFG to design its products, it spends a substantial amount of money on third-

party actuaries that examine potential life insurance policies to see if they would be suited for a

product in the CSFG model. The results of the studies that CSFG commissions from the actuaries

are sent to CSFG’s owner and Chief Executive Officer, Sam Watson, and are not shared with

anyone else, either within CSFG or outside the company. (Id. ¶¶ 3, 18–19.)

       CSFG claims to tailor its products specifically to clients in a number of ways. According

to CSFG, it “first determines the specific objectives, needs and other relevant circumstances” of

the client, examines the various potential policies, and then “determines how the components of

that policy should be structured to provide the optimum results for that client.” (Id. ¶¶ 20–23.)

CSFG has listed a number of components that it must determine in order to tailor a product to a

client. (Id. ¶¶ 23–24.) Considering all of those components, CSFG creates what it refers to as a

client-specific “blueprint” for its product. (Id. ¶ 25.) These blueprints rely on both the actuarial

studies that CSFG has purchased and “the extensive experience, expertise and knowledge which

[CSFG’s] principals have acquired over the course of approximately 20 years.” (Id. ¶ 26.) Once

the product is designed, CSFG coordinates between the insurer, the lending institution, and the

client to complete the product. (Id. ¶ 27.)

       One of the ways that CSFG markets its products is as a tool for retaining high-value

employees. At some point in or prior to March of 2017, CSFG decided that it would try to sell a



                                                 2

   Case 3:19-cv-00964 Document 36 Filed 04/29/20 Page 2 of 19 PageID #: 299
CSFG debt-financed policy to North Carolina State University (“NC State”) as part of its

compensation to its head football coach, David William Doeren. (Id. ¶¶ 29–32.) Alliance is a North

Carolina-based insurance marketing company owned by Albright, whom Lee knew to have

contacts and relationships that might allow CSFG to have access to Doeren. (Id. ¶¶ 6–7, 9.) On

May 17, 2017, Lee sent Albright a text message reading: “I need a intro/partner for NC State. You

have a ton of credibility with them. I would like to show you what I have to offer. If you like it…

we partner up. If not no big deal. Will you sign an NDA?” Albright responded, “Yup Yup Im in.”

(Id. ¶ 33.)

        The “NDA” to which Lee was referring was CSFG’s standard nondisclosure agreement

that it required a person to sign before CSFG would reveal its methods and the details of its

financed life insurance products. (Id. ¶ 34.) Albright signed the NDA on June 7, 2018, and Lee

signed it for CSFG the next day. (Id. ¶ 35.) The NDA included the following provisions:

        1. Confidential Information. All trade secrets, operational and strategic
        information, information technology, financial data, business plans, customer
        information, structural information, and market information heretofore or hereafter
        disclosed by Company to Disclosee, whether orally, electronically or in writing,
        shall be deemed to be confidential information of Company (“Confidential
        Information”). . . .

        4. Retention of Confidential Information. Disclosee shall retain all Confidential
        Information in confidence, exercising the same standard of care used by Disclosee
        to protect its own confidential and proprietary information, to prevent the disclosure
        of Confidential Information to any third party. Disclosee shall not use Confidential
        Information for any purpose other than in furtherance of the purposes described in
        the introductory paragraph of this Agreement; i.e., in furtherance of its business
        relationship with Company. . . .

        5. Permitted Use of Confidential Information. Confidential Information disclosed
        hereunder is made available to Disclosee solely for the purposes of evaluation,
        examination, research, testing and/or otherwise furthering the business relationship
        contemplated by the parties. Disclosee agrees that it will not make, use, sell,
        incorporate, exploit, for its own or any other purpose or in any manner other than
        as authorized by this Agreement or as otherwise required in connection with the



                                                  3

    Case 3:19-cv-00964 Document 36 Filed 04/29/20 Page 3 of 19 PageID #: 300
        parties’ business relationship, any portion of the Confidential Information or other
        information that is or may be disclosed by Company.

(Id. ¶ 38.) The NDA provided that it would “be governed and construed in accordance the

laws of the State of Tennessee.” (Id. ¶ 39.)

        According to CSFG, Albright had previously had no meaningful knowledge or

understanding of debt-financed life insurance. (Id. ¶ 40.) After Albright had signed the NDA,

however, Lee explained the concept to him and laid out CSFG’s methods, including how it

marketed the plans as a way to retain employees without significant immediate cash outlay. Lee

told Albright about how the University of Michigan had used a CSFG product as a “means of

retaining its head football coach, Jim Harbaugh.” Lee proposed working with NC State to set up a

similar deal for Doeren. Albright agreed to participate. (Id. ¶ 41–42.) On the same day, Lee met

with Alliance chief financial officer Keith Hall, to whom he explained all of the same information.

(Id. ¶ 43.)

        CSFG claims that “[t]he use of structured premium-financed life insurance solutions as a

device for retention of an employee was a relatively new development in the use of premium-

financed life insurance” and that “[t]he use of structured premium-financed solutions to retain

numerous employees as a group was an even more recent development.” (Id. ¶ 45.) CSFG does

not claim that there is anything novel or even unusual about offering life insurance as part of an

employee’s benefits. Nor does CSFG dispute that one purpose of employee benefits, generally

speaking, is employee retention. CSFG’s claim, rather, is that CSFG was among the only

companies offering this particular type of debt-financed life insurance policy arrangement

specifically as an employee benefit, particularly for high-value employees. In that regard, CSFG

states that it was a “leader” in the field with “very few competitors,” in large part because making

the details of such arrangements work is complex and difficult without CSFG’s know-how . (Id.)

                                                 4

    Case 3:19-cv-00964 Document 36 Filed 04/29/20 Page 4 of 19 PageID #: 301
         In addition to the plan to target Doeren, Lee spoke to Albright about how Albright could

use debt-financed life insurance products to help retain Alliance’s own key employees. (Id. ¶ 46.)

Lee suggested that the commission that Albright would receive from the sale of those policies

would more than offset the cash outlay Alliance would have to make to fund them. Therefore—

according to the pitch—Albright would be able to offer his employees a new benefit that would

help him retain them, while actually making a profit on the transaction. (Id.) According to CSFG,

“Albright enthusiastically expressed his approval of ” CSFG’s products, “not only for potential

clients such as Coach Doeren, but also as a means for Albright to retain his key employees.” (Id.

¶ 47.)

         CSFG claims that, at this point, Albright, both individually and on behalf of Alliance,

entered into an agreement to “work with CSFG and Lee to offer, sell and implement the structured

premium financed solutions which CSFG would formulate and implement.” (Id. ¶ 48.) The

agreement alleged appears to have been originally oral, although there are contemporaneous emails

and text messages that arguably memorialize some of its terms. According to CSFG, the agreement

encompassed both the Doeren proposal and the proposal regarding Alliance employees, as well as

the possibility of additional potential clients. (Id. ¶ 49.) CSFG describes the division of labor under

the agreement as: “Lee and Albright/Alliance [were] to market the product. CSFG was to make

the product.” (Id. ¶ 50.) CSFG, Lee, Albright, and Alliance also agreed to a breakdown of

commissions for the sales, with CSFG retaining 20% and the rest being divided equally between

Lee and Albright/Alliance. (Id. ¶ 51.)

         On June 9, 2017, Albright sent Lee text messages asking Lee to obtain quotes for CSFG

products for six of Alliance’s key employees, whom Albright named. The two continued to

exchange text messages and discussed Albright’s approaching NC State and Doeren to pitch the



                                                  5

   Case 3:19-cv-00964 Document 36 Filed 04/29/20 Page 5 of 19 PageID #: 302
possibility of offering a financed life insurance product to Doeren. Lee stressed that they should

get Alliance’s products “rolling,” so that Albright could approach the school as a client of CSFG,

not merely a marketer, which Lee believed would lend Albright more credibility. (Id. ¶¶ 55–57.)

       On June 12, 2017, Albright met with Doeren. After the meeting, Albright texted an update

to Lee. He explained that the meeting had gone well, but that NC State had been resistant to

offering comparable benefits in the past. Albright suggested that “[w]e need to get in with

[Doeren’s] agent up in New York” to continue to pursue the deal. (Id. ¶ 58.)

       In June and August of 2017, Lee obtained information from Albright and 29 of Alliance’s

key employees, for the purpose of providing CSFG products to them. Lee’s work included

obtaining completed information forms from the employees, arranging for medical examinations

of Albright, Albright’s wife, and 23 of the employees, preparing numerous spreadsheets that were

sent to Albright for review, and collecting financial documents from the employees. (Id. ¶ 59.)

CSFG has provided examples of the spreadsheets it prepared and sent. (Docket Nos. 25-2 & -3.)

They appear to contain detailed information about loans and policy benefits for CSFG products.

(Id.) During those two months, Lee worked six to eight hours per day for five or six days per week

on implementing CSFG’s model with regard to Albright, Albright’s wife, and the Alliance

employees. (Docket No. 25 ¶ 61.) Lee and Albright remained in frequent communication

throughout the process. CSFG has provided sample text messages from the period that appear to

show progress toward making the proposed sales. (Id. ¶¶ 62–68.) Beginning in late August 2017,

however, Albright became less responsive. (Id. ¶ 69.)

       CSFG alleges that, at some point, Albright decided to simply cut CSFG out of the process

and “implement the same structured financing solutions by dealing directly with the insurance

carriers and financial institutions, rather than through CSFG and Lee.” (Id. ¶ 70.) On September



                                                6

   Case 3:19-cv-00964 Document 36 Filed 04/29/20 Page 6 of 19 PageID #: 303
12, 2017, Albright sent Lee a text message purporting to explain Albright’s loss of interest in the

debt-financed policies: “Jesse, all of my wealthy advisors are recommending that I not leverage

anything. No loans or minimum loans and no leveraging life insurance . . . . they all suggest I keep

hammering my own business and growing.” (Id. ¶ 71.) In reality, CSFG alleges, Albright was

attempting to conceal his decision to go forward with the same strategy without CSFG or Lee. (Id.)

        CSFG and Lee remained unaware of Albright’s actions until July of 2019, when

InsuranceNewsNet magazine published an article about Albright that, among other things, revealed

that Albright had implemented financed insurance policies for 71 of Alliance’s employees, starting

in January of 2019. CSFG claims, on information and belief, that Albright and Alliance used the

blueprints that CSFG formulated and provided to Alliance in order to provide “the same” products

to Alliance’s employees without paying CSFG any commission. (Id. ¶ 78.) CSFG claims that,

“[w]ithout the ‘blueprints’ and the knowledge which Lee had imparted to Albright, Albright and

Alliance would not have known how to” assemble and implement the complex and specialized

financial products at issue. (Id.)

        On September 24, 2019, CSFG and Lee sued Albright and Alliance in Williamson County

Chancery Court. (Docket No. 1-1 at 1.) On October 29, 2019, the defendants filed a Notice of

Removal based on the diversity of the parties’ citizenship. (Docket No. 1.) On November 25, 2019,

the defendants filed a Motion to Dismiss. (Docket No. 14.) On January 6, 2020, CSFG and Lee

filed an Amended Complaint (Docket No. 25), and the court held that the pending motion was

moot (Docket No. 26). The Amended Complaint pleads three counts. Count I is for breach of

contract and breach of the duty of good faith and fair dealing, based on the alleged contract to

market the debt-financed policy arrangements jointly. (Id. ¶¶ 85–92.) Count II is for breach of the




                                                 7

   Case 3:19-cv-00964 Document 36 Filed 04/29/20 Page 7 of 19 PageID #: 304
NDA. (Id. ¶¶ 93–100.) Count III is for breach of fiduciary duty arising out of the parties’ alleged

joint venture. (Id. ¶¶ 101–08.)

       On January 21, 2020, Albright and Alliance filed a Motion to Dismiss. (Docket No. 29.)

They argue that the plaintiffs have failed to plead the existence of an enforceable marketing

contract or any joint venture. Although the defendants do not, at this stage, dispute the existence

or enforceability of the NDA, they argue that the plaintiffs have failed to plead that the defendants

committed any violation of their duties under that contract.

                                     II. LEGAL STANDARD

       In deciding a motion to dismiss for failure to state a claim under Rule 12(b)(6), the court

will “construe the complaint in the light most favorable to the plaintiff, accept its allegations as

true, and draw all reasonable inferences in favor of the plaintiff.” Directv, Inc. v. Treesh, 487 F.3d

471, 476 (6th Cir. 2007); Inge v. Rock Fin. Corp., 281 F.3d 613, 619 (6th Cir. 2002). The Federal

Rules of Civil Procedure require only that a plaintiff provide “a short and plain statement of the

claim that will give the defendant fair notice of what the plaintiff’s claim is and the grounds upon

which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957). The court must determine only whether

“the claimant is entitled to offer evidence to support the claims,” not whether the plaintiff can

ultimately prove the facts alleged. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002) (quoting

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).

       The complaint’s allegations, however, “must be enough to raise a right to relief above the

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). To establish the “facial

plausibility” required to “unlock the doors of discovery,” the plaintiff cannot rely on “legal

conclusions” or “[t]hreadbare recitals of the elements of a cause of action,” but, instead, the

plaintiff must plead “factual content that allows the court to draw the reasonable inference that the



                                                  8

   Case 3:19-cv-00964 Document 36 Filed 04/29/20 Page 8 of 19 PageID #: 305
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009).

“[O]nly a complaint that states a plausible claim for relief survives a motion to dismiss.” Id. at

679; Twombly, 550 U.S. at 556.

                                         III. ANALYSIS

A. Breach of Marketing Contract

       The defendants argue that the plaintiffs have failed to adequately allege facts on which a

claim for breach of oral contract could be premised with regard to Alliance’s decision to purchase

financed life insurance products from parties other than CSFG. The defendants argue, in the

alternative, that any such claim would be barred by the statute of frauds.

       1. Breach. Albright and Alliance argue that the plaintiffs have failed to plead that Albright

and Alliance violated any agreement to market CSFG products and share commissions, because

the alleged agreement was too indefinite to enforce and, in any event, none of the contemplated

sales actually occurred. The defendants argue that they never purchased CSFG’s products and

instead merely purchased financed life insurance at a later date from other vendors in unrelated

transactions. CSFG and Lee dispute that the contract was indefinite and respond that they have not

merely alleged that Alliance purchased some sort of financed life insurance for its key employees,

but that it bought the very products that CSFG designed. Rather than a case of Alliance’s choosing

to buy from a competitor, the plaintiffs argue, this is a case of CSFG performing the important

work of the middleman and architect of the underlying transactions, only to be cut out when the

deal was actually done.

       In Tennessee, a claim for breach of contract has three essential elements: (1) the existence

of an enforceable contract; (2) nonperformance amounting to a breach of that contract and (3)




                                                 9

   Case 3:19-cv-00964 Document 36 Filed 04/29/20 Page 9 of 19 PageID #: 306
damages caused by the breach of contract. 2 Ingram v. Cendant Mobility Fin. Corp., 215 S.W.3d

367, 374 (Tenn. Ct. App. 2006). If CSFG and Lee can establish the first two elements with regard

to Count I, then the third element will likely follow, because the breach would mean that they were

deprived of commissions to which they were entitled. The defendants, however, dispute that the

Amended Complaint adequately alleges either an enforceable contract or a breach.

        “Tennessee law defines a contract as ‘[a]n agreement between two or more parties creating

obligations that are enforceable or otherwise recognizable at law.” Edmunds v. Delta Partners,

L.L.C., 403 S.W.3d 812, 823 (Tenn. Ct. App. 2012) (quoting Green v. Jones, No. E2011–02587–

COA–R3CV, 2012 WL 2737803 (Tenn. Ct. App. July 10, 2012)). “A contract ‘must result from a

meeting of the minds of the parties in mutual assent to the terms, must be based upon a sufficient

consideration, free from fraud or undue influence, not against public policy and sufficiently

definite to be enforced.’” Doe v. HCA Health Servs. of Tenn., Inc., 46 S.W.3d 191, 196 (Tenn.

2001)(quoting Higgins v. Oil, Chem., & Atomic Workers Int'l Union, Local # 3–6 77, 811 S.W.2d

875, 879 (Tenn. 1991)). ““Broadly speaking, preliminary negotiations as to terms of an agreement

do not constitute a contract, although this does not preclude the formation of a binding contract

during the negotiations.” Gurley v. King, 183 S.W.3d 30, 42 (Tenn. Ct. App. 2005) (quoting 17

Am. Jur. 2d Contracts § 25 (1964)).

        “[A] contract can be expressed, implied, written, or oral,” but, regardless of the form, the

contract “must be sufficiently definite to be enforced.” Rice v. NN, Inc. Ball & Roller Div., 210

S.W.3d 536, 542 (Tenn. Ct. App. 2006) (quoting Jamestowne on Signal, Inc. v. First Federal Sav.

& Loan Ass’n, 807 S.W.2d 559 (Tenn. Ct. App. 1990)). “If the essential terms of an alleged


2
  Both the plaintiffs and the defendants analyze this case, including the claims not directly premised on
the NDA (which has a choice of law provision), pursuant to Tennessee law. The court will construe this
as the plaintiffs’ having conceded, for the purposes of this motion, that Tennessee law governs all three
claims.

                                                    10

    Case 3:19-cv-00964 Document 36 Filed 04/29/20 Page 10 of 19 PageID #: 307
agreement are so uncertain that there is no basis for deciding whether the agreement has been kept

or broken, there is no contract.” In re Estate of Mayfield, No. M2018-01977-COA-R3-CV, 2019

WL 4409218, at *6 n.3 (Tenn. Ct. App. Sept. 9, 2019) (quoting Peoples Bank of Elk Valley v.

Conagra Poultry Co., 832 S.W.2d 550, 553–54 (Tenn. Ct. App. 1991)). The defendants argue that

the oral contract that the plaintiffs have described is too vague to constitute an enforceable contract.

The agreement that the plaintiffs allege, however, is straightforward enough to be described

concisely. The plaintiffs allege that the parties agreed to work together to market the CSFG

products to Coach Doeren and Alliance employees and then to share the commissions from any

resultant sales in the agreed-upon proportions. It was, moreover, agreed that CSFG would perform

the work of designing the products, while Alliance and Albright would perform the on-the-ground

sales work. (Docket No. 25 ¶¶ 48–51.)

        While the agreement described is not complex, it does not have to be; it needs only to be

definite and sufficiently clear. Alliance and Albright point out various details that are not covered

by the terms that the plaintiffs have alleged, but the plaintiffs were under no obligation to set forth

every unrelated term on which the parties agreed. Moreover, the question of whether enough

disputable questions were resolved by the parties’ agreement depends on issues of fact regarding

ordinary practice in insurance marketing that the court cannot resolve here. The court, therefore,

finds that, for the purposes of this motion, the plaintiffs have alleged a sufficiently definite

marketing and commission-sharing contract to be enforced.

        The defendants argue next that, even if a contract existed, nothing that they are alleged to

have done constituted a breach. The agreement between the parties, as described in the Amended

Complaint, was to market CSFG products and share commissions on any sales that were made.

The defendants argue that no CSFG products were sold and, therefore, no commissions were due.



                                                  11

   Case 3:19-cv-00964 Document 36 Filed 04/29/20 Page 11 of 19 PageID #: 308
The question of whether a breach occurred depends, therefore, on whether the products that

Albright eventually sold to/bought for Alliance for its employees were products covered by the

oral agreement, giving rise to an obligation to share commissions, or whether they were simply

later-created, similar products not covered by the agreement, in which case CSFG had no stake in

the matter.

        CSFG, as the defendants correctly point out, does not own the concept of life insurance

financed by debt. See Tax Track Sys. Corp. v. New Inv'r World, Inc., No. 01C6217, 2005 WL

936638, at *6 (N.D. Ill. Mar. 24, 2005) (discussing market for financed life insurance and

concluding that the product “is not unique” and is offered by various vendors). Moreover, while

CSFG stresses its unique role in the market for such products as a means of employee retention, it

has no plausible basis for asserting that a financed life insurance policy is necessarily a CSFG

product merely because it was purchased to encourage employee retention. Using benefits such as

life insurance to try to lock employees in to continued employment is not a novel concept over

which CSFG has the right to exercise any dominion. See, e.g., Hein v. Techamerica Grp., Inc., No.

CIV. A. 89-2354-O, 1992 WL 221549, at *3 (D. Kan. Aug. 24, 1992) (discussing use of pension

plan as “golden handcuffs” to retain executives).

        The plaintiffs, however, have alleged more than merely that the defendants eventually

sold/purchased a debt-financed life insurance product intended to encourage employee retention.

They have alleged, “[u]pon information and belief,” that “Albright and Alliance used [CSFG’s]

‘blueprints’ to implement the same structured premium-financed life insurance solutions.” 3


3
  The defendants ask the court to take judicial notice of media coverage suggesting that this may not have
been the case. (Docket No. 35 at 4.) Even if the court could take judicial notice of the media coverage’s
existence, the court could not accept its characterizations as fact.. See City of Monroe Employees Ret. Sys.
v. Bridgestone Corp., 399 F.3d 651, 662 (6th Cir. 2005) (“We take judicial notice of the fact that the media
articles cited above were published, without reaching any conclusions about their truth.”) (citing Fed. R.
Evid. 201).

                                                    12

    Case 3:19-cv-00964 Document 36 Filed 04/29/20 Page 12 of 19 PageID #: 309
(Docket No. 25 ¶ 78 emphasis added.) The plaintiffs have also alleged that their products are

complex instruments that require substantial expertise and tailoring. For the purposes of Rule

12(b)(6), the court must accept those claims as true.

        Because Count I is a breach of contract claim, it is not the court’s duty to determine, in

some abstract sense, how unique CSFG’s products really were. The essence of contract is a

meeting of the minds, and the plaintiffs have plausibly alleged that the parties reached a meeting

of the minds that the plaintiffs would be entitled to commissions if Alliance purchased, for its key

employees, the specific complex financial products CSFG had designed and was offering. By

alleging that Albright sold his own company/employees duplicates of CSFG’s specific, tailored

products without sharing commissions, therefore, CSFG has alleged a breach of contract giving

rise to damages. Whether the facts actually show that the purchased products were identical or

substantially identical to those CSFG designed or that the parties actually had a meeting of the

minds that would have entitled the plaintiffs to commissions under these facts are questions for a

later stage in this litigation.

        Moreover, CSFG has also stated a plausible claim for violation of the duty of good faith

and fair dealing. Tennessee law imposes a duty of good faith in the performance of contracts as an

implied component of the express terms of performance. Dick Broadcasting Co., Inc. of Tenn. v.

Oak Ridge FM, Inc., 395 S.W.3d 653, 668 (Tenn. 2013). As a result of this covenant, each

contracting party promises to perform its part of the contract in good faith and, in return, expects

the other party to do the same. Coleman v. Wells Fargo Banks, 218 F. Supp. 3d 597, 606–07. (M.D.

Tenn. 2016) (Crenshaw, J.). The purpose of the implied duty is (1) to honor the reasonable

expectations of the contracting parties and (2) to protect the rights of the parties to receive the

benefits of the agreement into which they entered. Cadence Bank v. The Alpha Trust, 473 S.W.3d



                                                13

   Case 3:19-cv-00964 Document 36 Filed 04/29/20 Page 13 of 19 PageID #: 310
756, 769 (Tenn. Ct. App. 2015) (citation omitted). CSFG has alleged that it and Alliance/Albright

entered into an agreement pursuant to which they would work together to market CSFG products

to Alliance employees. If Albright, on behalf of Alliance, engaged in those joint efforts in bad

faith, merely to benefit from CSFG’s labor and expertise by having CSFG design products for

Alliance to purchase elsewhere, that is a plausible claim of bad faith performance actionable under

Tennessee law.

       2. Statute of Frauds. The defendants argue next that, even if Count I has otherwise alleged

a plausible claim for breach of contract, that claim is barred by the statute of frauds. Tennessee’s

statute of frauds provides that “[n]o action shall be brought . . . [u]pon any agreement or contract

which is not to be performed within the space of one (1) year from the making of the agreement

or contract . . . unless the promise or agreement, upon which such action shall be brought, or some

memorandum or note thereof, shall be in writing, and signed by the party to be charged therewith,

or some other person lawfully authorized by such party.” Tenn. Code Ann. § 29-2-101(a). The

defendants argue that, insofar as the plaintiffs have adequately described an oral agreement to

market debt-financed life insurance policies, that agreement was unenforceable pursuant to that

provision because the actions covered by the contract, by their very nature, would have taken more

than a year to accomplish.

       Tennessee courts, however, have cautioned that the one-year provision of the statute of

frauds—Tenn. Code Ann. § 29-2-101(a)(5)—should be “construed very narrowly.” In re Estate of

Reed, No. E2015-02372-COAR3-CV, 2016 WL 4443699, at *4 (Tenn. Ct. App. Aug. 22, 2016)

(quoting Price v. Mercury Supply Co., 682 S.W.2d 924, 932 (Tenn. Ct. App. 1984)). Pursuant to

that narrow reading of the statute,

       [t]he question is not what the probable, expected, or actual performance of the
       contract may be, but whether, according to the reasonable interpretation of its terms,

                                                14

   Case 3:19-cv-00964 Document 36 Filed 04/29/20 Page 14 of 19 PageID #: 311
        it requires that it should not be performed within the year. Unless the court, looking
        at the contract in view of the surroundings, can say that in no reasonable probability
        can such agreement be performed within the year, it is its duty to uphold the
        contract.

Id. (quoting Price, 682 S.W.2d at 932). Based on the allegations of the First Amended Complaint,

the court cannot conclude that the statute of frauds would forbid the oral contract described.

Whether the parties’ performance could be reasonably completed within a year depends on both

the nature of the agreement, including the commission structure, as well as the realities of the

underlying financial instruments. Reading the allegations in the light most favorable to CSFG and

Lee, the parties entered into an agreement to pursue and complete the sale of policies in the

immediate future, within the year allowed by the statute of frauds. 4 The court therefore will not

dismiss Count I on statute of fraud grounds.

B. Breach of NDA

        The defendants argue that the court should dismiss Count II because the plaintiffs have

failed to identify the confidential information that the defendants allegedly used. Specifically, they

argue that, insofar as Alliance ended up using information that overlapped with information

assembled by CSFG, that information was available from other sources—such as the relevant

lenders and insurers or Alliance’s own employees—and therefore was not confidential.

        “Confidential information, like trade secrets 5, does not include information that is generally

available in the trade or easily available from sources other than the employer . . . ..” Hinson v.


4
  Because the court concludes that the defendants have not shown that Count I should be dismissed under
the statute of frauds even if the underlying contract was oral, the court will not consider the plaintiffs’
alternate argument, that various emails between the parties, taken together, constitute a written contract or
a memorialization of the oral contract.
5
 The terms “confidential information” and “trade secret” are not synonymous, but there is only a “fine line”
between them, with many of their elements overlapping. Hauck Mfg. Co. v. Astec Indus., Inc., 376 F. Supp.
2d 808, 814 (E.D. Tenn. 2005). Accordingly, the case law from one area may be instructive when
considering the other.

                                                     15

    Case 3:19-cv-00964 Document 36 Filed 04/29/20 Page 15 of 19 PageID #: 312
O'Rourke, No. M2014-00361-COA-R3-CV, 2015 WL 5033908, at *3 (Tenn. Ct. App. Aug. 25,

2015) (citing Vantage Tech., LLC v. Cross, 17 S.W.3d 637, 645 (Tenn. Ct. App. 1999); Amarr Co.

v. Depew, C/A No. 03A01–9511–CH–00412, 1996 WL 600330, *4–5 (Tenn. Ct. App. Oct. 16,

1996)). Many of the facts that CCFG compiled, therefore—such as the availability of certain

insurance policies or loans from particular vendors—would not, in isolation, be protectable as

confidential.

       CSFG, however, does not base its claim on those isolated facts, but rather on the designs

of its financed insurance products. The viability of CSFG’s argument hinges in significant part on

the complexity, novelty, and proprietary nature of its products—issues on which the court must,

at this stage, take CSFG at its word, as long as its claims pass the threshold test of plausibility.

Admittedly, confidential information “does not exist simply because a producer has no competitors

or even because it has produced a novel product.” Wright Med. Tech., Inc. v. Grisoni, 135 S.W.3d

561, 593 (Tenn. Ct. App. 2001) (citing Koehring Co. v. E. D. Etnyre & Co., 254 F. Supp. 334, 339

(N.D. Ill. 1966)). Rather, where the information claimed to be confidential is a “product design or

process,” it must be one that “remains generally unknown in the industry”—or, at the very least,

some aspect of the design or the context of its use must be unknown. Id. (citing Koehring, 254 F.

Supp. at 339). Complexity and novelty, however, play a role in that analysis, because a complex,

novel design is more likely to truly be a secret than a design that has previously been used or that

is so simple that it could be easily discovered independently by a competitor. The burden will

ultimately be on CSFG to show that what it offered Alliance was not simply an unremarkable or

easily discoverable variation on well-established premium financing practices. At this stage,

however, it has sufficiently alleged that replicating its products amounted to the use of its

confidential information.



                                                16

   Case 3:19-cv-00964 Document 36 Filed 04/29/20 Page 16 of 19 PageID #: 313
       Finally, the defendants argue that the plaintiffs have failed to allege that they were harmed

by the alleged NDA breach. See Ingram, 215 S.W.3d at 374 (listing damages as a requirement for

a breach of contract claim). The plaintiffs have argued, however, that, if the breach had not

occurred, Alliance would have had to rely on CSFG to obtain the products it desired. Therefore,

Alliance would have been unable to pursue its desired strategy without paying commissions to

CSFG. Those allegedly lost commissions are sufficient damages to support a breach of contract

claim. The court, accordingly, will not dismiss Count II.

C. Breach of Fiduciary Duty Related to a Joint Venture

       The defendants argue that the court should dismiss Count III because the plaintiffs have

failed to adequately allege the existence of a joint venture or other source of a fiduciary duty that

Alliance and Albright could have violated. “In order to recover for breach of fiduciary duty, a

plaintiff must establish: (1) a fiduciary relationship, (2) breach of the resulting fiduciary duty, and

(3) injury to the plaintiff or benefit to the defendant as a result of that breach.” In re Estate of

Potter, No. W2016-01809-COA-R3-CV, 2017 WL 4546788, at *2 (Tenn. Ct. App. Oct. 11, 2017)

(quoting Ann Taylor Realtors, Inc. v. Sporu, No. W2010–00188–COA–R3–CV, 2010 WL

4939967 at *3 (Tenn. Ct. App. Dec. 3, 2010)). The defendants’ argument is a challenge to the first

element.

       “A joint venture is an association of persons with intent, by way of contract, express or

implied, to engage in and carry out a single business [venture] for joint profit, for which purpose

they combine their efforts, property, money, skill, and knowledge, but without creating a

partnership in the legal or technical sense of the term.” Via v. Oehlert, 347 S.W.3d 224, 230 (Tenn.

Ct. App. 2010) (quoting Robertson v. Lyons, 553 S.W.2d 754, 757 (Tenn. Ct. App. 1977)). “A

joint venture is similar, but not identical, to a partnership, and has been described by [the



                                                  17

   Case 3:19-cv-00964 Document 36 Filed 04/29/20 Page 17 of 19 PageID #: 314
Tennessee] Supreme Court as ‘something like a partnership, for a more limited period of time, and

a more limited purpose.’” Messer Griesheim Indus. v. Cryotech of Kingsport, Inc., 45 S.W.3d 588,

605–06 (Tenn. Ct. App. 2001) (quoting Fain v. O'Connell, 909 S.W.2d 790, 792 (Tenn. 1995)).

Aside from their more limited scope, joint ventures are, at least generally speaking, “governed by

the same rules of law as those governing partnerships.” Id. (citing Federated Stores Realty, Inc. v.

Huddleston, 852 S.W.2d 206, 212 (Tenn. 1992)). Accordingly, just as partners have fiduciary

duties to one another, joint venturers—within the limited scope of their venture—have fiduciary

duties as well. See Walsh v. BA, Inc., 37 S.W.3d 911, 917 (Tenn. Ct. App. 2000) (discussing breach

of fiduciary duty claims in the partnership setting).

       The defendants argue that the plaintiffs have failed to allege a joint venture because

Tennessee law requires a joint venture to consist of parties on equal footing and with joint control

over the property and business at issue. It is true that some cases have suggested that a joint venture

requires “an equal right on the part of each [party] to control both the venture as a whole and any

relevant instrumentality.” Mathes v. DRD Knoxville Med. Clinic, No. E2010-01809-COA-R3CV,

2011 WL 1402879, at *9 (Tenn. Ct. App. Apr. 13, 2011) (quoting Dewberry v. Maddox, 755

S.W.2d 50, 56 (Tenn. Ct. App. 1988)). Other cases, however, have clarified that, “even without

joint control of the operations that produce profits,” a joint venture can arise where parties

“establish relationships that will result in a sharing of profits, each with the other.” Messer

Griesheim Indus., Inc. v. Cryotech of Kingsport, Inc., 131 S.W.3d 457, 471 (Tenn. Ct. App. 2003)

(quoting Memphis Nat. Gas Co. v. Pope, 161 S.W.2d 211, 213 (Tenn. 1941)). As is often the case

in fledgling businesses, each party brought different things to the affiliation between CSFG and

Alliance; CSFG understood the debt-financed life insurance field and controlled the tools

necessary for designing the products, while Alliance had connections to the North Carolina market.



                                                  18

   Case 3:19-cv-00964 Document 36 Filed 04/29/20 Page 18 of 19 PageID #: 315
The plaintiffs, however, have adequately alleged that the companies (and the individuals

representing them) entered into a joint, profit-sharing venture that would give rise to a fiduciary

duty akin to the duties of a partner, albeit more limited in scope.

          The defendants have also argued that Count III should fail under the statute of frauds. That

argument is unavailing with regard to this count for the same reasons it fails with regard to Count

I. The record is not yet sufficient to allow the court to conclude that the agreements alleged here

fall within the statute’s narrow scope. The court, accordingly, will not dismiss Count III.

                                         IV. CONCLUSION

          For the foregoing reasons, the defendants’ Motion to Dismiss (Docket No. 29) will be

denied.

          An appropriate order will enter.



                                                               ______________________________
                                                               ALETA A. TRAUGER
                                                               United States District Judge




                                                  19

   Case 3:19-cv-00964 Document 36 Filed 04/29/20 Page 19 of 19 PageID #: 316
